Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion, ought to be reviewed by the Court of Appeals: "Did this court err, as a matter of law, in modifying Special Term’s order by reversing so much thereof as dismissed the first cause of action in the complaint as against defendant Sheriffs Department of Rensselaer County, reinstating said cause of action and, as so modified, affirming the order?” Mahoney, P. J., Kane, Casey, Mikoll and Harvey, JJ., concur.